                   Case 3:19-cr-00104-MCR Document 37 Filed 11/14/19 Page 1 of 1

                                United States District Court
                               CRIMINAL MINUTES - ARRAIGNMENT AND PLEA

 Time Commenced            11:13 AM                                            Case No.         3:19cr104-MCR
 Time Concluded            11:32 AM                                            Date             November 14, 2019


 DOCKET ENTRY: CHANGE OF PLEA HEARING for Defendant DAVID C. WILLIAMS. Defendant sworn.
 Consent to plea before Magistrate Judge filed; Defendant pleads guilty to Count 1, 2, 3 and 4 of the
 Indictment. Statement of Facts, Plea Agreement and Supplement to Plea Agreement filed. Sentencing
 scheduled for February 7, 2020 at 1:00 PM.


          PRESENT :            HONORABLE         ELIZABETH TIMOTHY                 MAGISTRATE JUDGE

         David Goldberg               Greg Newsome                      Donna Boland                   Paula Cawby
       Asst U. S. Attorney          Probation Officer                  Court Reporter                  Deputy Clerk


      U.S.A v DEFENDANT(S) LISTED BELOW                                     ATTORNEY FOR DEFENDANT

 (1) David C. Williams                                             (1) Donald Sheehan, CJA
  T    Present      T    Custody          Bond       O/R           T     Present       T   Appointed           Retained



PROCEEDINGS:

 T        Defendant is RE-ARRAIGNED and specifically advised of his rights
 T        Defendant states true name is           David Williams

          Court questions defendant regarding his physical and mental condition, and advises defendant of
 T        the nature and possible consequences of said plea
 T        Court summarizes charges and required elements of proof
 T        Statement of Facts filed.
 T        Plea Agreement and Supplement to Plea Agreement filed
 T        Defendant moves to CHANGE PLEA
 T        Defendant PLEADS            T      Guilty to Count           1, 2, 3 and 4       of the indictment
          Adjudication withheld pending sentencing
 T        Plea accepted
 T        REFERRED to U.S. Probation Office. Sentencing scheduled for February 7, 2020 at 1:00 PM.



 Filed in Open Court

 November 14, 2019
Initials of Deputy Clerk pmc
